MEMORANDUM**
Juan Manuel Avalos-Canela appeals his judgment of conviction following a guilty-plea, and 77-month sentence for being an illegal alien found in the United States after being deported subsequent to aggravated felony convictions, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Avalos-Canela’s counsel has filed a brief stating that he finds no grounds for relief, and a motion to withdraw as counsel of record. Avalos-Canela has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.